Citation Nr: 0427839	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar strain with 
degenerative joint disease secondary to service-connected pes 
planus.

2.  Entitlement to service connection for right knee strain 
with early arthritic changes, including as secondary to 
service-connected pes planus.

3.  Entitlement to service connection for left knee strain 
with early arthritic changes, including as secondary to 
service-connected pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1973.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified in support of his 
appeal at a videoconference hearing held before the 
undersigned in May 2004; a transcript of that hearing is 
associated with the claims file.  

The Board notes that in March 1995 the RO denied reopening 
the veteran's previously-denied claim of entitlement to 
service connection for a back disability on a direct basis.  
In statements made in the course of the current appeal, to 
include at his hearing, the veteran appears to be raising the 
issue of whether new and material evidence has been received 
to now reopen the claim of entitlement to direct service 
connection for his back disability.  That question has not 
been addressed by the RO and is referred for appropriate 
action.  

The issues of entitlement to service connection for left and 
right knee disabilities are REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action. 




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's existing back disorder is not related to 
his service-connected pes planus.


CONCLUSION OF LAW

A back disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion VA will attempt obtain on behalf of the claimant.  
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated November 2001, the RO 
acknowledged the veteran's back claim, informed him of the 
evidence needed to substantiate that claim, notified him of 
VA's newly expanded duties to notify and assist, and 
indicated that it was developing the veteran's appeal 
pursuant to the latter duty.  In addition, the RO explained 
that it would assist the veteran in obtaining and developing 
all outstanding evidence provided he identified the source or 
sources of that evidence. The RO asked the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records, or if he preferred, to obtain the records on his own 
initiative and send them to the RO. 

The RO provided the veteran this VCAA notice before initially 
deciding his claim in May 2002.  The timing of this notice 
thus reflects compliance with the express requirements of the 
law as found by the Court in Pelegrini II.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

Specifically, in a rating decision dated May 2002, a 
statement of the case issued in June 2002, a letter dated 
October 2002, and a supplemental statement of the case issued 
in October 2003, the RO notified the veteran of the reasons 
for which his claim had been denied, the evidence it had 
requested in support of his claim, the evidence it had 
considered in denying that claim, and the evidence still 
needed to substantiate the claim.  The RO also provided the 
veteran the regulations pertinent to his claim, including 
those governing VA's duties to notify and assist.  As well, 
the RO informed the veteran that it was making reasonable 
efforts to assist the veteran, including by obtaining medical 
records, employment records, or records from other Federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's back claim.  38 
U.S.C.A.§ 5103A(a), (b), (c).  Specifically, the RO secured 
and associated with the claims file evidence the veteran 
identified as being pertinent to his appeal, including VA and 
private treatment records.  The RO also conducted medical 
inquiry in an effort to substantiate the veteran's claim by 
affording him VA examinations in February 2002 and May 2003.  
On these dates examiners addressed the etiology of the 
veteran's back disorder.  Since then, in a written statement 
submitted in November 2002, the veteran indicated that he had 
no additional medical evidence to submit pertinent to the 
issue decided herein.  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran and that the record 
is ready for appellate review.   

II.  Analysis of Claim

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In a decision dated in June 1994, the Board granted the 
veteran service connection for pes planus with multiple 
callosities; in August 1994, the RO effectuated the Board's 
decision.  

The record includes notation of post-service accidents 
involving the back.  For instance, during a VA outpatient 
visit in October 1984, the veteran reported that he reinjured 
his back the previous day when he was lifting heavy objects 
at work.  During a VA outpatient visit in September 1987, the 
veteran complained of low back pain secondary to a motor 
vehicle accident in which he was involved.  He explained that 
he was in a bus when the accident occurred and he fell to the 
floor.  During a VA examination conducted in March 1988, the 
veteran again reported that he had been in a bus accident, 
which aggravated his back pain.  In addition, in September 
1988, the veteran, an orderly at the time, reported that he 
had mid- and lower back pains due to a fall he suffered in 
the hospital when he slipped on water.  

Since discharge from service in December 1973, medical 
professionals have rendered the following diagnoses pertinent 
to the veteran's back:  chronic lumbar strain by history, 
mild (September 1974), possible minor lumbosacral sprain 
(October 1984), acute muscle strain (September 1987), 
cervical and mid and low back strain (September 1988 to 
October 1988), low back pain, intermittently symptomatic by 
history (April 1990), degenerative changes of the lumbar 
spine, musculoskeletal back pain (December 1990), chronic 
lumbosacral strain, intermittently symptomatic ((January 
1998), back arthritis (April 2000), lower back strain with 
early degenerative joint disease of the lumbar spine 
(February 2002), lower back pain (August 2002, September 
2002), and chronic lumbosacral strain (May 2003).  

The veteran claims that a currently-diagnosed back disability 
is related to his service-connected pes planus.  He 
specifically asserts that, due to his pes planus, he has had 
to walk protectively for thirty years, thereby putting stress 
on other parts of his body, particularly his back.  Based on 
this fact, he argues that service connection is warranted for 
a back disorder on a secondary basis.  He points out that, in 
support of his argument, he has submitted opinions of a VA 
physician and a VA physician's assistant confirming a 
relationship between his back disorder and his service-
connected pes planus.   

Four medical professionals have addressed the etiology of the 
veteran's back disorder:  two VA examiners (both physicians), 
a VA physician (the veteran's treating physician) and a VA 
physician's assistant.  

In February 2002, a VA examiner found that the veteran had 
normal posture and a normal gait without limited functioning 
when standing or walking, without muscle spasm and without 
evidence of weakness or tenderness.  The examiner also found 
that the veteran had a positive straight leg raising test 
bilaterally at 170 degrees and pain on range of motion 
testing.  The diagnosis was early degenerative joint disease 
of the lumbar spine.  The VA examiner concluded that the 
veteran's back disability was less likely than not related to 
his service-connected pes planus. 

In August 2002 and September 2002, respectively, the veteran 
submitted written statements from his treating VA physician 
and a VA physician's assistant.  According to the VA 
physician, the veteran's lower back pain "could be" 
considered as secondary or adjunct to the veteran's pes 
planus.  That physician explained that the veteran walked 
protectively (favoring) and that compensating for his flat 
feet "could affect" the degenerative changes in his lower 
back.  The VA physician's assistant opined that he would 
consider the veteran's lower back problem secondary or 
adjunct to pes planus.  The physician's assistant described 
the problem as "long-term worsening" of the back or 
lumbosacral spine.

In May 2003, a second VA examiner found that, although the 
veteran had chronic changes in his feet with bilateral pes 
planus and multiple callosities, he had normal weightbearing 
and a normal gait.  The VA examiner noted that the veteran 
did not relate his back symptoms to his foot problems.  She 
opined that the low back disorder was not etiologically 
related to the veteran's service-connected pes planus.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  In this case, the 
Board acknowledges that each opinion was offered by a 
competent medical professional and attaches equal credibility 
to these opinions.  Based on consideration of the veteran's 
history and the findings noted by each medical professional, 
however, the Board affords the greatest weight to the 
opinions of the VA examiners.    

The VA examiner who provided the February 2002 opinion 
(disassociating the veteran's back problems from his service-
connected foot disability) based his conclusion on objective 
findings noted during the VA examination and during other 
evaluations conducted since discharge, including the 
veteran's consistent manifestation of normal posture, normal 
gait, and normal objective functioning with regard to 
standing and walking.

The treating VA physician who provided the August 2002 
opinion cited to the veteran's protective gait and then 
indicated that the veteran's flat feet "could" affect the 
degenerative changes in the veteran's lower back.  In 
contrast to the clear February 2002 VA opinion refuting any 
causal connection, the August 2002 opinion does not even 
provide that it is at least as likely as not that the 
veteran's feet affect his low back, instead offering only a 
speculative opinion as to the potential for some relationship 
between the veteran's feet and back.  Nor does the treating 
VA physician identify actual objective clinical evidence of 
any changes in the veteran's gait, posture, or weightbearing 
to substantiate the possibility that the veteran's service-
connected foot problems affect his back.  As otherwise noted, 
the competent medical evidence does not include objective 
findings as to changes in gait, posture, etc., to support a 
finding that the veteran walks protectively due to his feet.

The treating VA physician's assistant who provided the August 
2002 opinion has less extensive training in medicine than the 
other three medical professionals who offered opinions in 
this case.  Moreover, this individual also did not base his 
conclusion associating the veteran's back problems to his 
service-connected foot disability on any objective findings 
of record, and, provided no rationale for the conclusion 
offered. 

Finally, the VA examiner who provided the May 2003 opinion 
(disassociating the veteran's back problems from his service-
connected foot disability) based her conclusion on objective 
findings noted during the VA examination and during other 
evaluations conducted since discharge, including the 
veteran's normal weightbearing and gait.

Relying on the two, consistent opinions of the VA examiners, 
and according less weight to the speculative opinions of the 
VA physician and VA physician's assistant, the Board finds 
that the veteran's back disorder is not related to his 
service-connected pes planus.  In sum, two competent medical 
professionals considered the objective evidence showing the 
veteran to maintain normal posture, weightbearing and gait, 
and thus concluded there was no relationship between pes 
planus and low back problems.  The opinions attempting to 
refute such conclusion are based on an inaccurate medical 
history and/or offered without any rationale.  As such, the 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection for a back 
disability.


ORDER

Entitlement to service connection for a back disability 
secondary to service-connected pes planus is denied.


REMAND

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his knee 
claims.  

First, there is relevant evidence that is outstanding and 
needs to be secured in support of those claims.  During a 
videoconference hearing held before the undersigned in May 
2004, the veteran testified that he went to Fort Sill every 
six months for knee treatment.  He also testified that he 
last had an appointment there two months prior to the 
hearing.  Records of this treatment are not in the claims 
file.  Given that they are pertinent to the veteran's claims 
for service connection for knee disorders, the RO should 
secure them on remand. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case 
examinations are necessary to determine the nature and 
etiology of the disabilities at issue.  

In that regard the Board notes that the veteran presented for 
a VA examination in February 2002 and that the examiner 
concluded that the veteran's knee disabilities were not 
related to his service-connected pes planus.  The examiner 
did not, however, address whether the veteran's existing knee 
disabilities were related to documented in-service complaints 
or otherwise provide a detailed rationale for the opinion 
given.  Moreover, since then the veteran submitted a written 
statement from a VA physician's assistant that shows that 
both "YES" and "NO" were checked with relation to whether 
knee problems were secondary or adjunct to service-connected 
pes planus and then noted "long term worsen (sic" neck L/S 
spine."  Based on the above, the etiology of the veteran's 
knee disabilities remains unclear such that a further 
examination is indicated to determine both the correct knee 
diagnoses and the likely etiology of knee problems with 
consideration of a complete and accurate history.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should request, obtain and associate with 
the claims file all records of the 
veteran's recent treatment at Fort Sill.  
If these records are unavailable, the RO 
should note this fact in writing in the 
record and afford the veteran an 
opportunity to submit any pertinent 
records in his possession.  The RO should 
otherwise ascertain whether additional 
medical records are available, to include 
records of VA treatment pertinent to the 
feet or knees and take the appropriate 
steps to obtain such for consideration in 
connection with the veteran's appeal.

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
correct diagnoses and etiology of current 
knee disabilities.  The RO should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written examination report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should respond to the following:

a)  Identify all existing 
disabilities of the knees; 

b)  For each identified left knee 
and right knee disability, state 
whether it is more likely than not 
or less likely than not that such is 
related to the veteran's period of 
active service, including documented 
in-service complaints;



c)  For each identified left knee 
and right knee disability, state 
whether it is more likely than not 
or less likely than not that such 
was i) caused by, or ii) worsened in 
severity due to service-connected 
pes planus.  

The examiner should provide detailed 
rationale, with specific references 
to the record, for his opinion.   

3.  Once the examination report is 
received, the RO should review it to 
ensure that it complies with the previous 
instruction.  If the report is deficient 
in any regard, the RO should undertake 
immediate corrective action.

4.  After completing the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file, and, advising the veteran 
to submit all evidence in his possession 
that is pertinent to those claims.  VA 
should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



